Citation Nr: 0111133	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The veteran, who had active service from April 1941 
to September 1945, appealed that decision to the Board.

The record reveals that the veteran had requested a hearing 
before a Member of the Board, but in a September 2000 
statement he canceled that request.  There are no other 
outstanding hearing requests of record.  


REMAND

This appeal arises out of the veteran's claim of service 
connection for residuals of a back injury.  The RO denied 
service connection on the basis that the claim was not well 
grounded.  The veteran disagreed and appealed. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
The veteran maintains that while in the service, he was 
forcibly thrown back into a ceiling support and knocked to 
the floor during a basketball game.  He relates that his 
hands and fingers became numb within hours, and his knees and 
ankles were stiff and swollen within days.  While the service 
medical records are silent as to any treatment of the veteran 
for back ailments, the veteran stated that he visited the 
service medic who told him that this was arthritis and to 
come back the next day for transfer to the general hospital 
where he could be treated, and probably discharged.  The 
veteran has indicated that he wished to become a pilot, and 
was unwilling to risk discharge; as such, he did not report 
back the following day.  The veteran's service discharge 
examination report contains a notation of arthritis in 
January 1943, of the extremities. 

Since filing his original claim in November 1997 the veteran 
has repeated the foregoing story on at least five occasions 
with considerable consistency.  The veteran's spouse 
submitted a statement dated in January 1998, in which she 
recalled the symptoms that the veteran experienced shortly 
after the in-service incident.  Her statement indicates that 
at the time, the veteran's arms, hands, legs, knees, and 
ankles were swollen and he was in much pain.  In March 1999, 
the veteran submitted a buddy statement from a fellow service 
member who recalled the incident during which the veteran 
claims he hurt his back; that statement is consistent with 
that provided by the veteran. 

The veteran also related that during pilot training he 
endured great pain, but toughed it out.  The veteran stated 
that after discharge he experienced stiffness and pain, and 
that he continues to suffer from hand and leg cramps, 
stiffness and tightness when sitting. 

Some years after discharge the veteran sought relief from a 
chiropractor (now deceased, according to the veteran) who 
reportedly examined his x-rays and concluded that the 
veteran's back had been broken.  Associated with the claims 
file are copies of drawings ostensibly provided to the 
veteran by this chiropractor to help explain his injury.  On 
the top of the drawings there is a hand-written notation, 
"this is called spondylolisthesis-your 5th lumbar vertebra 
'slid' forward."  The veteran also alluded to having had hip 
surgery in 1989 and 1996, due to arthritis.  Based on this 
evidence, the Board finds that, for the purposes of the VCAA, 
the evidence demonstrates persistent symptoms which may be 
associated with the described in-service event, and 
therefore, that a VA examination is necessary for a fair 
resolution of the case.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The claims file and a copy of this 
remand should be provided to a VA examiner 
to conduct an examination of the veteran's 
back, and evaluate the nature and severity 
of any current back disorder the veteran 
may have, to include arthritis.  Any and 
all evaluations, studies, and tests in 
addition to the clinical examination, 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file to include any and 
all records obtained through the 
development requested in this remand.  The 
examiner is then requested to render an 
opinion as to whether there is any 
evidence of a current back disorder and/or 
arthritis, and if so, whether it is at 
least as likely as not that any such 
current disorder is related to an incident 
of the veteran's active military service, 
including a back injury, as claimed by the 
veteran.  A complete rationale is to be 
provided for any opinion offered.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



